A petition for rehearing on behalf of the plaintiff in error having been granted in this cause, and same having been duly considered, and the Court having also considered briefs and argument of counsel for the respective parties, and being now advised of its judgment to be given in the premises, it is considered, ordered and adjudged by the Court that the judgment of the Circuit Court in this cause be and the same is hereby re-affirmed. *Page 384 
TERRELL, C. J., AND WHITFIELD, STRUM AND BROWN, J. J., concur.